JLT Letterhead


BINDER

TYPE: AVIATION HULL DEDUCTIBLE INSURANCE INSURED: Baltia Air Lines, Inc.
ADDRESS:John F. Kennedy International Airport
Building 151, Room 361
Jamaica, NY 11430 PERIOD: January 30, 2012 to January 30, 2013 on both dates at
12:01 a.m. Local Standard Time at the address of the Named Insured. INTEREST:
Whereas the Insured has in force a Hull All Risk Policy covering aircraft owned
and/or operated by the Insured and such Policy includes the provision for
Deductibles excluding all forms of Total Loss. SUM INSURED: Now this Policy will
indemnify the Insured as follows:

To pay:

$900,000 each and every loss

Excess of

$100,000 each and every loss

Subject to one deductible anyone occurrence

Subject to an overall policy aggregate of $1,500,000

SITUATION: Worldwide
CONDITIONS: Nuclear Risks Exclusion Clause AVN 38B

Additional Insureds, Loss Payees, Breach of Warranty, Waiver of Subrogation,
Hold Harmless Agreements, Contractual Agreements, Cross Liability clauses as
expiring and as may hereinafter be required.

JLT Aerospace (North America) Inc. is authorized to issue Certificates of
Insurance on behalf of Underwriters. Special Provisions incorporated into the
policy as if endorsed thereon.

War, Hi-jacking and Other Perils Exclusion Clause (Aviation) AVN48B

60 days notice of cancellation or non-renewal (10 days notice for nonpayment of
premium)

"Disappearance" to mean missing and not reported for five (5) days after the
commencement of a flight

Contract (Rights of Third Parties) Act 1999 Exclusion Clause AVN 72

! Date Recognition Exclusion Clause AVN 2000A with Date Recognition Of Limited
Coverage Clauses AVN 2001A and AVN 2002A

Asbestos Exclusion Clause 2488AGM00003

All other Terms, Conditions, Limitations, Exclusions and Cancellation Clauses
where applicable to follow Hull All Risks Policy PREMIUM: $30,600 per aircraft
PAYMENT TERMS: Premium payable quarterly as follows:

January 30,2012: . . . . $7,650
April 30, 2012:. . . . . . $7,650
July 30, 2012:. . . . . . . $7,650
October 30, 2012: . . . $7,650 SCHEDULE OF AIRCRAFT: As held on file by JLT
Aerospace (North America) Inc.
Make/Model Re!=!.No. MSN Hull Value Passenger Seats
Boeing 747-200 N706BL 21705 $7,000,000 294 INSURER: XL Specialty Insurance
Company SHARE: 100%

To the best of your knowledge, you have provided complete and accurate
information which would influence the judgment of an underwriter in determining
whether or not to underwrite the risk and, if so, upon what terms and at what
premium. If all such information has not been disclosed, insurers may have a
right to void the policy which will lead to claims not being paid. If you
believe that you have not complied with this duty please contact us immediately.
The duty of disclosure and the consequences of its breach may vary to a limited
degree from the foregoing dependent upon applicable law.

/ signature/ C.F. Engel
Signed: JLT Aerospace (North America) Inc. 9th Feb 2012
Date /signature/ Igor Dmitrowsky PRESIDENT
Signed: Baltia Air Lines, Inc. 2-9-12
Date